74 F.3d 1232NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Roy HORTON, Petitioner-Appellant,v.UNITED STATES MARSHAL'S SERVICE, for the Northern Districtof West Virginia;  J.C. Hedrick, ChiefAdministrator, Central Regional Jail,Sutton, West Virginia,Respondents-Appellees.
No. 95-7330.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 17, 1996.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Irene M. Keeley, District Judge.  (CA-94-51-2)
Roy Horton, Appellant Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order which (1) granted his attorney's motion to withdraw;  (2) denied Appellant's motion for appointment of new counsel;  (3) denied Appellant's second motion to dismiss the indictment;  (4) denied Appellant's motion to withdraw his guilty plea;  (5) denied Appellant's motion for release on bail;  and (6) denied relief on his 28 U.S.C. Sec. 2255 (1988) motion.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  Although Horton had been convicted, he had not yet been sentenced by the district court when he noted his appeal.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  Accordingly, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.